711 N.W.2d 316 (2006)
474 Mich. 1070
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ian Douglas MacDONALD, Defendant-Appellant.
Docket No. 129754, COA No. 262639.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the application for leave to appeal the September 6, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).